Citation Nr: 0722846	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Portland, 
Oregon Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for coronary artery disease.



FINDING OF FACT

Medication to treat arthritis caused or contributed to 
causing the veteran's coronary artery disease.



CONCLUSION OF LAW

The veteran's coronary artery disease is proximately due to 
or the result of his service-connected arthritis.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In March 2004, the RO issued the veteran a VCAA notice with 
respect to the heart disease claim.  In the decision below, 
the Board grants that claim.  As the Board has made a 
favorable decision in this appeal, the Board need not provide 
further notification or assistance to the veteran.  The Board 
also does not need to discuss further VA's compliance with 
the laws and regulations involving notification and the 
development of evidence.

Service Connection for Coronary Artery Disease

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  The veteran has service-connected 
musculoskeletal disorders, particularly arthritis, affecting 
his knees, ankles, hips, heels, and coccyx.  He also has 
coronary artery disease.  He asserts that his coronary artery 
disease was caused by stress related to his arthritis, and by 
medications used to treat his arthritis.

The veteran's service medical records do not show any 
cardiovascular complaints or problems.  The veteran had 
treatment on multiple occasions during service for pain in 
his right knee.  Records of private medical treatment after 
service, dated as early as 1968, reflect complaints of right 
knee pain and instability.  With respect to the veteran's 
right knee, service connection has been established for 
residuals of injury with a torn medial meniscus, chronic 
synovitis, symptomatic patellar chondromalacia, and 
degenerative arthritis.  In May 1989, the veteran fell off of 
a roof while working, and sustained injuries to his heels, 
ankles, hips, and low back.  The veteran has reported that he 
fell from the roof when his right knee buckled.  The RO 
ultimately granted service connection for disabilities 
residual to trauma to the bilateral heels, ankles, and hips, 
the left knee, and the coccyx.  Treatment notes from the 
1990s reflect the use of medications for musculoskeletal pain 
and inflammation.  In a VA examination in July 2002, the 
veteran reported that he took medication three times a day 
for musculoskeletal pain.

Medical records in the claims file reflect that the veteran 
had a myocardial infarction in September 2003.  He was 
diagnosed with coronary artery disease, and he underwent 
surgery, with placement of a stent.  In May 2004, a VA 
physician examined the veteran and reviewed his claims file.  
The examining physician noted that the veteran had the 
cardiac risk factors of dyslipidemia, male gender, and 
obesity.  The examiner reported, "I find no evidence or 
indication to believe that the patient's arthritis medication 
in any way contributed to the patient's current heart 
disease."

The veteran has submitted information about pain medications 
and possible links between some of those medications and 
heart disease.  In February 2006, the veteran had a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The veteran reported that his arthritis had been 
treated over the years with a number of medications including 
naproxen, sulindac, and ibuprofen.  He stated that his 
arthritis caused him stress, because he was in pain almost 
all of the time.  He stated that physicians had told him that 
arthritis medications had a side effect of plugging arteries.

In May 2004, K. M., a family nurse practitioner with a 
cardiology practice where the veteran received treatment, 
wrote that it was "certainly...a possibility" that the 
veteran's heart condition was "precipitated by the stress 
and pain caused from his arthritic condition."  Private 
rheumatologist J. R. L., M.D., wrote in May 2004 that he had 
been treating the veteran for about twenty years.  Dr. L. 
stated that it was likely that stress contributed to the 
veteran's coronary artery disease, and likely that the 
veteran's osteoarthritis had been a component of his stress.

In December 2005, Ms. M. wrote that not all arthritis 
medications had been studied, but that it was likely that 
arthritis medications that the veteran had taken would be 
found to have cardiovascular risk.  Dr. L wrote in December 
2005 that nonsteroid medications that the veteran had taken 
for his arthritis might be associated with increased instance 
of coronary disease.  Dr. L. expressed the opinion that 
treatment for the veteran's arthritis "may have brought on 
or contributed to his coronary artery disease." 

A VA physician who examined the veteran, and a physician who 
treats the veteran, provided different opinions as to the 
likelihood that the veteran's arthritis medications caused or 
contributed to the development of his coronary artery 
disease.  The Board finds that both physicians are credible, 
such that each of the opinions carries comparable evidentiary 
weight.  The evidence is approximately balanced, then, on the 
question of a causal link between the veteran's arthritis 
treatment and his coronary artery disease.  Resolving 
reasonable doubt in favor of the veteran's claim, the Board 
grants service connection for his coronary artery disease.





ORDER

Entitlement to service connection for coronary artery disease 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


